DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see Remarks, filed 01/27/2021, with respect to the 112(b) rejections have been fully considered and are persuasive.  The 112(b) rejections of claims 1 & 2 have been withdrawn. 

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Arman Khosraviani on 04/06/2021.
The application has been amended as follows: 
Claim 1) A forward and backward extrusion composite forming method using a mould having an open inner cavity, comprising the following steps: preparing an initial billet; and performing a forward and backward extrusion composite forming on the initial billet using the mould; wherein 
	the mould comprises a forward extrusion mould and a backward extrusion mould; and wherein 	an upper mould of the backward extrusion mould comprises a male mould, and wherein the male mould is matched with a conical surface of an upper mould sleeve; an upper end surface of the male mould is in contact with a lower end surface of an upper cushion plate, and an upper end surface of the upper cushion plate is in contact with a lower end surface of an upper mould base; upper ejector 
	a lower mould of the backward extrusion mould comprises a female mould, and wherein outer lower ejector pins evenly distributed along the central axis are horizontally inserted into a step-like pass-through slot at a bottom of the female mould, and then the female mould passes through an inner hole of a lower mould tube and is placed on an upper end surface of a lower mould base; a pin body of each of the outer lower ejector pins passes through a through-hole of the lower mould base; the female mould is in clearance fit with the lower mould tube, and a core mould is placed in an inner cavity of the female mould and forms a clearance fit with the female mould; a guide block is placed on an upper end surface of the core mould, and the guide block is in clearance fit with the female mould; a pressure plate is in contact with the guide block through steps, and the pressure plate and the female mould are tightly compressed to each other by screws; then, a lower fixing block passes through a through-hole of the female mould and is placed on the upper end surface of the lower mould base, a center lower ejector pin passes through a pass-through slot of the lower fixing block, and a cushion block passes through a through-hole of the core mould and is placed on an upper end surface of the lower fixing block;
	an upper mould of the forward extrusion mould comprises the male mould, and wherein
the male mould is matched with the conical surface of the upper mould sleeve; the upper end surface of the male mould is in contact with the lower end surface of the upper cushion plate, and the upper end surface of the upper cushion plate is in contact with the lower end surface of the upper mould base; the upper ejector pins are evenly distributed along the central axis in the upper mould base, the punch of the male mould passes through an inner hole of a second male mould sleeve and forms a clearance fit 
	a lower mould of the forward extrusion mould comprises the female mould; and wherein
the outer lower ejector pins evenly distributed along the central axis are horizontally inserted into the step-like pass-through slot at the bottom of the female mould, and then the female mould passes through the inner hole of the lower mould tube and is placed on the upper end surface of the lower mould base; the female mould is in clearance fit with the lower mould base, and the core mould is placed in the inner cavity of the female mould and forms the clearance fit with the female mould; the guide block is placed on the upper end surface of the core mould, and the guide block is in clearance fit with the female mould; the pressure plate is in contact with the guide block through steps, and the pressure plate and the female mould are tightly compressed to each other by the screws; then, the lower fixing block passes through the through-hole of the female mould and is placed on the upper end surface of the lower mould base, the center lower ejector pin passes through the pass-through slot of the lower fixing block, and a support block passes through the inner hole of the lower mould tube to form a clearance fit with the lower mould tube and is placed between the lower mould base and the female mould; and
	the forward and backward extrusion composite forming method using the mould having the open inner cavity further comprises the following steps:
	first, before starting the backward extrusion, the initial billet is placed inside the open inner cavity of the core mould, and there is an open space between the initial billet and the bottom of the open inner cavity; before the male mould goes down and contacts the billet, the first male mould sleeve and the guide block form a mould orifice guide; as the male mould continues to go down and press the initial billet down to fill the bottom of the open inner cavity, the metal flows upward along the inner wall of the core mould; when the male mould reaches a designed displacement, the male mould maintains 
	subsequently, before starting the forward extrusion, the initial billet subjected to the backward extrusion is placed inside the open inner cavity of the core mould; before the male mould goes down and contacts the first billet, the second male mould sleeve and the guide block form a mould orifice guide; then, the sling of the forward extrusion mould is removed, the second male mould sleeve is disconnected with the upper mould sleeve; meanwhile, the upper end surface of the second male mould sleeve is in contact with a stepped surface of the male mould; when the second male mould sleeve is in contact with an end surface of a wall of the first billet, the pressure of the male mould is transmitted to the second male mould sleeve, forcing the metal to flow downward to cause a neck deformation; at the same time, the bottom of the first billet is gradually separated from the male mould, and thereby forming a certain open space; when the male mould reaches the designed displacement, the male mould maintains pressure and stops; then, a second billet is obtained and the pressure on the upper ejector pins evenly distributed along the central axis is maintained, and the male mould returns upwardly; and the pressure of the upper ejector pins is transmitted to the second male 


Allowable Subject Matter
Claims 1 & 2 allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding Claim 1, it is the opinion of the Examiner that the prior art of record neither anticipates nor renders obvious A forward and backward extrusion composite forming method using a mould having an open inner cavity, comprising the following steps: preparing an initial billet; and performing a forward and backward extrusion composite forming on the initial billet using the mould; wherein the mould comprises a forward extrusion mould and a backward extrusion mould; and wherein an upper mould of the backward extrusion mould comprises a male mould, and wherein the male mould is matched with a conical surface of an upper mould sleeve; an upper end surface of the male mould is in contact with a lower end surface of an upper cushion plate, and an upper end surface of the upper cushion plate is in contact with a lower end surface of an upper mould base; upper ejector pins are evenly distributed along a central axis in the upper mould base, a punch of the male mould passes through an inner hole of a first male mould sleeve and forms a clearance fit with the first male mould sleeve, and the first male mould sleeve is connected to the upper mould sleeve by a sling of the backward extrusion mould; a lower mould of the backward extrusion mould comprises a female mould, and wherein outer lower ejector pins evenly distributed along the central axis are horizontally inserted into a step-like pass-through slot at a bottom of the female mould, and then the female mould passes through an inner hole of a lower mould tube and is placed on an upper end surface of a lower mould base; a pin body of each of the outer lower ejector pins passes through a through-hole of the lower 

The best prior art, Mannesmann AG (GB 2006075 A, hereafter Mannesmann), teaches a forward and backward extrusion forming method using a mould (Fig. 1) having an open inner cavity, comprising the following steps: preparing an initial billet (Fig. 1, Element 5); and performing a backward extrusion (Fig. 1) composition forming on the initial billet using the mould; wherein the mould comprises a forward extrusion mould (Fig. 2 (the stop (Fig. 1, Element 4) is removed allowing forward extrusion) and a backward extrusion mould (Fig. 1 the initial mould setup); and wherein an upper mould of the backward extrusion mould comprises a male mould (Fig. 1, Element 1); a lower mould of the backward extrusion mould comprises a female mould (Annotated Fig. 1, Element A), and a core mould (Fig. 1, Element 3) is placed in an inner cavity of the female mould (Annotated Fig. 1, Element A) and forms a clearance fit with the female mould (Annotated Fig. 1, Element A), the female mould (Annotated Fig. 1,  core mould (Fig. 1, Element 3) and is placed on an upper end surface of the lower fixing block (Fig. 1, Element 4). An upper mould of the forward extrusion mould comprises a male mould (Fig. 1, Element 1); a lower mould of the forward extrusion mould comprises a female mould (Annotated Fig. 1, Element A), and a core mould (Fig. 1, Element 3) is placed in an inner cavity of the female mould (Annotated Fig. 1, Element A) and forms a clearance fit with the female mould (Annotated Fig. 1, Element A), the female mould (Annotated Fig. 1, Element A) is placed on an upper end surface of a lower mould base (Fig. 1, Element 6); then, a lower fixing block (Fig. 1, Element 4) passes through a through-hole of the female mould (Annotated Fig. 1, Element A) and is placed on the upper end surface of the lower mould base (Fig. 1, Element 6), and a cushion block (Fig. 1, Element 4a) passes through a through-hole of the core mould (Fig. 1, Element 3) and is placed on an upper end surface of the lower fixing block (Fig. 1, Element 4). The forward and backward extrusion composite forming method using the mould having the open inner cavity further comprises the following steps: first, before starting the backward extrusion (Fig. 1), the initial billet (Fig. 1, Element 5) is placed inside the open inner cavity of the core mould (Fig. 1, Element 3), and there is an open space (Annotated Fig. 1, Element D) between the initial billet (Fig. 1, Element 5) and the bottom of the open inner cavity; as the male mould (Fig. 1, Element 1) continues to go down and press the initial billet down to fill the bottom of the open inner cavity, the metal flows upward (Fig. 1, Element 7) along the inner wall of the core mould (Fig. 1, Element 3); when the male mould reaches a designed displacement, the male mould maintains pressure and stops (Fig. 1 once the material has been displaced as desired the male mould stops pressing); a guide block (Annotated Fig. 1, Element E) is placed on an upper end surface of the core mould (Fig. 1, Element 3), and the guide block (Annotated Fig. 1, Element 
Garyga (US 4787234, hereafter Garyga) teaches a pressure plate (Fig. 1, Element 18) is in contact with a guide block (Fig. 1, Element 16).
Ludvik (GB 546950 A, hereafter Ludvik) teaches a female mould which passes through an inner hole of a lower mould tube (Fig. 3, Element 24), the female mould is in clearance fit with the lower mould tube (Fig. 3, Element 24), and a center lower ejector pin (Fig. 3, Element 36) passes through a pass through slot of the lower fixing block (Fig. 3, Element 32).
Caterpillar Tractor (GB 1459641 A, hereafter Caterpillar) teaches a male mould (Fig. 10, Element 50) which is matched with a conical surface of an upper mould sleeve (Annotated Fig. 2, Element B); an upper end surface of the male mould (Fig. 1, Element 50) is in contact with a lower end surface of an upper cushion plate (Annotated Fig. 2, Element C), and an upper end surface of the upper cushion plate is in contact with a lower end surface of an upper mould base (Annotated Fig. 2, Element D). 
Neu et al. (US 3235946 A, hereafter Neu) teaches a punch of a male mould (Fig. 5, Element 41) passes through an inner hole of a first male mould sleeve (Fig. 1, Element 48) and forms a clearance fit with the first male mould sleeve (Fig. 1, Element 48) before the male mould goes down and contacts the billet, the first male mould sleeve and the guide block form a mould orifice guide

Rice (US 2451511, hereafter Rice) teaches an upper end surface of a male mould sleeve (Fig. 5, Element 36) which is in contact with the stepped surface of a male mould (Fig. 8, Element 28); when the male mould sleeve (Fig. 5, Element 36) is in contact with an end surface of the wall of a first billet (Fig. 8, Element 60), the pressure of the male mould (Fig. 8, Element 28) is transmitted to the male mould sleeve (Fig. 8, Element 36), forcing the metal to flow downward to cause a neck deformation (Fig. 9, Element 75).
Mannesmann does not teach the use of lower outer ejector pins to move the female mould upward, a support block placed in between the female mould of the forward extrusion press and the lower mould base, a second male mould sleeve replacing the first male mould sleeve, the first male mould sleeve acting to remove the billet from the male mould, or using upper ejector pins as actuators for forward extrusion.
Therefore, Mannesmann, alone, or in combination, does not anticipate or render obvious the claimed invention.

    PNG
    media_image1.png
    669
    360
    media_image1.png
    Greyscale

Annotated Fig. 1 (per Mannesmann, Fig. 1)

    PNG
    media_image2.png
    825
    431
    media_image2.png
    Greyscale

Annotated Fig. 2 (per Caterpillar, Fig. 10)


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DYLAN SCHOMMER whose telephone number is (571)270-7988.  The examiner can normally be reached on Monday - Thursday and Alternate Fridays 07:30-17:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Eiseman can be reached on (571)270-3818.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DYLAN SCHOMMER/Examiner, Art Unit 3725                                                                                                                                                                                                        
/ADAM J EISEMAN/Supervisory Patent Examiner, Art Unit 3725